Citation Nr: 0805942	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In October 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD has been assigned Global Assessment of 
Functioning scores ranging from 51 to 65 over the course of 
the appeal, and the symptomatology does reflect occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
This letter advised the veteran to submit evidence of current 
disability, and a December 2006 letter advised him to submit 
evidence that his PTSD had worsened.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in June 2006, which also 
specifically advised him to submit or tell VA about ongoing 
treatment records, statements regarding impairment with 
employment, and statements discussing his disability symptoms 
from people who have witnessed them.  The claim was 
readjudicated in June 2007.  

In any event, the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, vocational 
rehabilitation records, post-service medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence.  As such, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the veteran is not entitled to an 
increased rating for his PTSD, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is 
assigned where there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
score of 51-60 is appropriate where there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  Id.  A score of 61-70 
is indicated where there are some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those raised at his hearing; VA medical records; 
vocational rehabilitation records; lay statements; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims that he is entitled to a higher initial 
rating for his service-connected PTSD.  Service connection 
was awarded for this disorder by the November 2005 rating 
decision which assigned a 50 percent evaluation effective May 
31, 2005.

An October 2005 VA examination noted the veteran was twice 
divorced and had two children that he had no contact with, 
which he attributed to his second wife instructing the 
children to have no contact with him.  He reported difficulty 
sleeping, night sweats, hypervigilance, an exaggerated 
startle response, and irritability.  It was noted that the 
veteran had a lady friend and a fairly good social support 
network.  Mental status examination noted the veteran had 
good personal hygiene and was very pleasant, friendly, and 
cooperative.  His mood was euthymic and his affect was full.  
Thought content and processes were within normal limits.  
There was no evidence of delusions or hallucinations.  He 
denied suicidal or homicidal ideation and there was no 
evidence of gross memory loss or impairment.  His speech was 
linear and coherent, although he did have a tendency to 
become somewhat over-elaborative when relating information 
that was not really relevant to the questions asked.  Speech 
was of normal rate and volume.  The diagnosis rendered was 
PTSD, and the examiner assigned a GAF score of 62.  It was 
noted that the veteran had moderate symptoms of PTSD that 
have adversely affected aspects of his psychosocial 
functioning and his quality of life.  It was also noted that 
he was able to maintain employment for years in the banking 
industry in various management positions, that he greatly 
enjoyed his work and it does not appear that he had any 
significant problem competing his work responsibilities.  The 
veteran did report that he has some difficulty in maintaining 
relationships, but that he does have some social support and 
tries to engage in recreational pursuits.  The examiner noted 
that he did not demonstrate any significant impairment in 
judgment.

VA treatment records dating from February 2006 to May 2007 
note the veteran had good hygiene, good or fair insight and 
judgment, full affect, intact speech and memory, and intact 
though process.  During this time his mood ranged from 
euthymic to irritable to dysphoric, and was described as 
depressed in February 2007.  GAF scores ranged from 52 to 65, 
with the high of 65 occurring in August 2006 and the low of 
52 in February 2007.  The majority of the GAF scores were 
from 56 to 58.  

In making this decision the Board notes the veteran's 
vocational rehabilitation records which note that the veteran 
is not feasible for further employment or education, in part 
due to PTSD.  It is noted that the veteran sought vocational 
rehabilitation services because he wanted to become a teacher 
and needed help getting his master's degree.  In determining 
nonfeasbility, the vocational rehabilitation counselor noted 
that the veteran's significant physical and mental 
disabilities interfered with his ability to function and 
sustain employment on a full time basis.  It was noted that 
psychological testing revealed moderate signs and symptoms of 
depression.  He pointed out that the veteran's functional 
limitations include the following:  self isolation and 
anhedonia, PTSD symptoms including hypervigilance, insomnia 
with recurrent nightmares, difficulty standing for long 
periods due to edema, psychomotor agitation, moderate 
anxiety, moderate depressive symptoms, moderate memory and 
concentration deficits, and tangential thought processes.  
The GAF score assigned was 55.  

The Board notes that he veteran's symptoms from PTSD fall 
squarely within the criteria for the 50 percent rating.  For 
example, his difficulty establishing and maintaining 
relationships falls into that criteria, and the evidence 
shows while 
he has lost some friends and has two failed marriages, his 
still has some social support.  Thus, the evidence does not 
show an inability to establish and maintain effective 
relationships.  Moreover, his speech, while described on the 
VA examination as somewhat over-reportive, has been noted to 
be good or grossly intact by his treating providers.  Such is 
consistent with the 50 percent evaluation assigned.  His 
judgment and insight have been considered at least fair, if 
not good, and there is no indication of impaired impulse 
control.  There is no suicidal or homicidal ideation 
reported.  He has always been described as having good 
hygiene.  Finally, the evidence does not show difficulty in 
adapting to stressful circumstances.  In this regard, he 
reported no difficulty while working and that he enjoyed his 
work.  In short, the medical evidence does not indicate 
symptomatology which more nearly approximates the 70 percent 
evaluation.  This finding is also supported by the GAF scores 
assigned throughout the appeal reflecting no more than 
moderate impairment.

Moreover, the Board notes that part of the infeasibility 
findings was related to physical disability, and not solely 
his PTSD symptoms.  The symptomatology described in the 
report also falls within the 50 percent rating criteria.  
Even the GAF score assigned by the counselor does not suggest 
an inability to obtain or maintain employment due to his 
psychiatric symptoms alone, which would yield a GAF score 
between 41 and 50.

In summary, the evidence fails to establish entitlement to an 
evaluation in excess of 50 percent at any point during the 
course of the claim. 

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the veteran has not been hospitalized for his PTSD.  In 
addition, while the evidence indicates some impact on 
employment, such is adequately addressed by the rating 
assigned, and the GAF scores assigned reflect moderate 
impairment.  Consequently, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Based on the record, the Board finds 
that the currently assigned 50 percent schedular rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
solely to the veteran's service-connected PTSD.  See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).


ORDER

Entitlement to an evaluation in excess of 50 percent rating 
for PTSD is denied.


REMAND

The veteran claims that he is entitled to a higher rating for 
his service-connected bilateral hearing loss because it is 
more severe than the current 10 percent rating reflects.

In this regard, the Board notes that the veteran underwent a 
VA audiology examination in October 2005.  He also submitted 
VA audiology examination reports from June 2006 and February 
2007.  These reports provide multiple speech recognition 
scores, without indicating which, if any, is the appropriate 
one for rating purposes.  Moreover, the October 2007 VA 
audiology evaluation note states that speech discrimination 
scores were 62 percent and 64 percent, which suggests a 
possible worsening.  However, there are no corresponding 
audiogram results.  Therefore, the Board is of the opinion 
that a new audiology examination should be conducted.  

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please ensure that all VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), with regard to his claim for 
an increased initial rating for hearing 
loss has been provided. 

2.  Obtain all audiological VA treatment 
records dating since September 2007, to 
include the audiological results from the 
October 2007 testing.  

3.  The veteran should then be afforded a 
VA audiometric examination for 
compensation purposes in order to more 
accurately determine the severity of his 
service-connected hearing loss 
disability.  All pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  The claims folder 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  

In addition to current audiological 
testing, the examiner should review the 
results of the June 2006 and February 
2007 VA clinic audiograms, and indicate 
whether the speech recognition scores 
reported on those documents utilized the 
Maryland CNC word list; if so, the 
examiner should indicate which speech 
recognition score provided in those 
reports should be utilized for rating 
purposes, if any.  If the examiner cannot 
determine the type of testing utilized in 
the June 2006 and February 2007 VA clinic 
audiological reports, he or she should 
indicate such.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  Should 
the benefit sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


